Case 7:20-cv-04717-PMH Document 47-1 Filed 07/14/21 Page 1 of 5




  EXHIBIT 1·
                                       \
DocuSign Envelope ID: 728EC391-0E49-4D6C-9AE2-FCF7C63AB468
                     Case 7:20-cv-04717-PMH Document 47-1 Filed 07/14/21 Page 2 of 5




                                     SETTLEMENT AGREEMENT AND RELEASE

                   This Settlement Agreement and Release (the “Agreement”) is entered into as of July_,
            2021 (the “Effective Date”) by and between Christine Sloben (“Sloben”) and SDI International
            Corp. (“SDI”). Sloben and SDI are referred to together as the “Parties” and individually as a
            “Party.”

                    WHEREAS, on June 19, 2020, Sloben filed a putative class and collective action lawsuit
            against SDI in the United States District Court for the Southern District of New York, Case No.
            7:20-CV-04717 (PMH) (the “Litigation”) alleging violations of the Fair Labor Standards Act
            (“FLSA”) and New York Labor Law and the New York Code of Rules and Regulations
            (“NYLL”), among other things;

                     WHEREAS, on December 9, 2020, Sloben filed an amended complaint in the Litigation;

                    WHEREAS, on December 23, 2020, SDI answered the amended complaint and denied
            all of Sloben’s substantive allegations, and continues to deny all liability and wrongdoing in the
            Litigation;

                   WHEREAS, SDI has represented that there are not enough potential class members to
            warrant a class action and very few putative collective action members;

                     WHEREAS, no collective or class has been certified in the Litigation; and

                   WHEREAS, the Parties desire to avoid the continued expense, inconvenience,
            uncertainty, and distraction of the Litigation, and have reached an agreement to settle completely
            and finally all claims between them under the terms set forth below.

                   NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
            of which the Parties hereby acknowledge, the Parties agree as follows:

                    1.      Court Approval. This Agreement is subject to Court approval and shall not
            become binding and effective until such time as this Agreement is approved by the Court and the
            Litigation is dismissed with prejudice. If the Court does not approve the settlement reflected in
            this Agreement and dismiss the Litigation with prejudice, this Agreement shall be null and void.
            The Parties shall cooperate in the preparation and filing of all documents necessary for the Court
            to approve the Parties’ settlement and dismiss the Litigation with prejudice. Pursuant to the Court’s
            Order (Dkt. No. 45), (or such other date as directed by the Court), the Parties shall file all
            settlement documents necessary for the Court to approve the Parties’ settlement and dismiss the
            Litigation with prejudice, “including a Cheeks fairness submission, by joint letter with a proposed
            Order for judicial review and approval by July 14, 2021.”

                    2.     No Admission of Liability. The Parties agree that this settlement reflects a
            compromise of disputed claims and defenses and does not constitute an admission of liability,
            wrongdoing, non-payment of compensation, damages, or violation of any laws, rules or
            regulations. SDI expressly denies all such allegations and any and all liability and wrongdoing.
            Neither the execution of this Agreement, nor the acceptance of or statement of any terms embodied
            herein, shall constitute an admission or finding of liability, wrongdoing, statutory violation or
DocuSign Envelope ID: 728EC391-0E49-4D6C-9AE2-FCF7C63AB468
                     Case 7:20-cv-04717-PMH Document 47-1 Filed 07/14/21 Page 3 of 5




            noncompliance, or misconduct of any kind on the part of SDI. This Agreement may not be used
            as evidence against SDI in any action, arbitration, or other proceeding except to enforce the terms
            of this Agreement.

                    3.      Payment. SDI will make a total, aggregate settlement payment of One Hundred
            Seventy Five Thousand Dollars ($175,000) (the “Settlement Sum”) in full satisfaction of all claims
            for damages, attorneys’ fees, costs, expenses, and other relief arising out of or related to the
            Litigation and Sloben’s prior employment with SDI. The Settlement Sum shall be allocated and
            paid in three components as follows:

                            a.     One payment in the amount of $51,143.66, less applicable federal and
            state withholding, to Christine Sloben (which represents wages and compensation) (W2);

                            b.     One payment in the amount of $51,143.66 to Christine Sloben (which
            represents liquidated damages) (1099);

                            c.    One payment in the amount of $72,712.67 to Valli Kane & Vagnini LLP
            (representing attorneys’ fees, costs, and expenses relating to the Litigation).

                            d.     Sloben shall provide an updated and completed IRS Form W-4 to SDI,
            and a completed IRS Form W-9 from Plaintiff’s counsel, with the executed copy of this
            Agreement. SDI shall issue IRS Form 1099 to Valli Kane & Vagnini LLP and IRS Form W-2
            and IRS Form 1099 to Christine Sloben with respect to the forgoing Settlement Sum payments.
            SDI shall withhold taxes for the Form W-2 payment and Sloben shall be responsible for all tax
            payments relating to the payment of Form 1099 monies received by counsel. Sloben agrees to
            defend and indemnify SDI for any taxes, penalties, interest, or costs that SDI may incur or
            become liable to pay as the direct or indirect consequence of Sloben’s failure to pay any taxes
            due or owing by her as a result of making the aforesaid payments, excluding any amounts owed
            for SDI’s share of applicable payroll taxes.

                          e.     All three checks representing the Settlement Sum shall be delivered to
            Valli Kane & Vagnini LLP 600 Old Country Road, Suite 519, Garden City, New York 11530.
            The payments shall be due within 15 days of the Effective Date of this Agreement.

                             f.     Payment of the Settlement Sum shall constitute full, complete, final and
            satisfactory payment to Sloben and her attorneys for all wages, compensation, penalties,
            attorneys’ fees, damages, costs and interest of any type, nature or kind arising out of or related to
            the Litigation and her employment with SDI through the Effective Date. Sloben covenants and
            agrees that she will seek no further payments, wages compensation, damages, penalties,
            attorneys’ fees, costs, or expenses of any type, nature, or kind from SDI arising out of or relating
            to the Litigation, her employment, or the cessation of employment with SDI. Notwithstanding
            that which is set forth herein, this settlement in no way impacts the individual rights of any
            putative collective or class member to bring their own claims, if timely.

                   4.      Waiver and Covenant Not to Sue. By entering into this Agreement, Sloben
            hereby waives any and all rights to maintain any claim, and covenants that she will not maintain
            or pursue, any action, proceeding, arbitration in any other forum whatsoever against SDI or any

                                                              2
DocuSign Envelope ID: 728EC391-0E49-4D6C-9AE2-FCF7C63AB468
                     Case 7:20-cv-04717-PMH Document 47-1 Filed 07/14/21 Page 4 of 5




            parent, affiliate, subsidiary, officer, employee, owner, director, shareholder, agent, attorney,
            successor, or assign of SDI, or against any customer of SDI to which Sloben was assigned during
            her employment with SDI, including without limitation International Business Machines (“IBM”),
            whether individually or on a class or collective basis, under the FLSA, the NYLL, or any
            regulations, guidance, interpretations, case law, or other authority under the FLSA and/or NYLL,
            or that otherwise arises out of or relates to the claims or allegations in the Litigation.

                     5.     Release to SDI. In exchange for the payment recited above in paragraph 3, and the
            promises stated herein, Sloben, on behalf of herself and her heirs, successors, and assigns, hereby
            releases and forever discharges SDI, along with its parents, affiliates, subsidiaries, officers,
            employees, owners, directors, shareholders, agents, attorneys, successors, and assigns, and any
            customer of SDI to which Sloben was assigned by SDI, including without limitation IBM, of and
            from any and all known and unknown causes of action, claims, or suits under the FLSA, the NYLL,
            and any regulations, guidance, interpretations, case law, or other authority under the FLSA and/or
            NYLL, or that otherwise arise out of or relate to the claims and allegations in the Litigation. For
            clarity, and without limiting the foregoing sentence, this release includes any and all claims that
            were asserted in the Litigation, or that could have been asserted based upon the allegations in the
            Litigation, including without limitation any claims for unpaid wages, minimum wages, overtime,
            liquidated damages, penalties, interest, attorneys’ fees and costs.

                    6.       Voluntary Execution. This Agreement is freely and voluntarily executed by each
            of the Parties after having been apprised of all relevant information and upon the advice of counsel.

                    7.      Construction. The determination of the terms and conditions of this Agreement
            has been by mutual agreement of the Parties. Each party participated jointly in the drafting of this
            Agreement, and therefore the terms and conditions of this Agreement are not intended to be, and
            shall not be, construed against any party by virtue of draftsmanship.

                  8.      Costs. Except as otherwise provided in this Agreement, each Party shall bear its
            own costs and expenses.

                    9.      Entire Agreement; No Oral Modification. This Agreement constitutes the entire
            Agreement among the Parties with respect to the subject matter hereof. No waiver, modification
            or amendment of the terms of this Agreement, whether purportedly made before or after the
            Court’s approval of this Agreement, shall be valid or binding unless in writing, signed by or on
            behalf of all Parties and then only to the extent set forth in such written waiver, modification or
            amendment, subject to any required Court approval. Any failure by any party to insist upon the
            strict performance by the other party of any of the provisions of this Agreement shall not be
            deemed a waiver of future performance of the same provisions or of any of the other provisions of
            this Agreement, and such party, notwithstanding such failure, shall have the right thereafter to
            insist upon the specific performance of any and all of the provisions of this Agreement.

                  10.     Interpretation. Each of the Parties has participated in negotiating and drafting this
            Agreement after consulting with legal counsel.




                                                             3
Case 7:20-cv-04717-PMH Document 47-1 Filed 07/14/21 Page 5 of 5
